DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 1, 12, and 19 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

III.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “performing traffic analysis to determine off-peak hours duration when traffic is light” in line 3.  It is unclear what is meant by the phrase “traffic analysis” and/or how it relates to “determine off-peak hours duration”.  It is also unclear whether the phrase “when traffic is light” refers to the “traffic analysis” or “determine off-peak hours duration”.
	Claim 1 recites “updating downlink and uplink schedulers to transmit a minimum required signaling and control information” in lines 4-5.  It is unclear how “updating downlink and uplink schedulers” relates to “transmit a minimum required signaling and control information”.  
to transmit a minimum required signaling and control information” in lines 4-5.
	Claim 1 recites “wherein updating downlink and uplink scheduler for minimum required signaling and control information further comprises scheduling, in a downlink direction, at least one of transmitting only reference symbols over selected OFDM symbols, PDDCH on to a first three OFDM symbols, PSS and SSS on a central six PRBs and PBCH” in lines 6-9.  It is unclear what is meant by the phrase “at least one of transmitting only reference symbols over selected OFDM symbols, PDDCH on to a first three OFDM symbols, PSS and SSS on a central six PRBs and PBCH” and/or how it relates to the “scheduling, in a downlink direction”.
	Claim 1 recites “providing an energy efficient base station with synchronization” in line 1.  It is unclear how the above performing traffic analysis and updating downlink and uplink schedulers relates to the base station with synchronization in line 1.
Claims 2-11 are dependent on claim 1 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 1.
Claims 12 and 19 contain limitations similar to the ones recited above in claim 1.  Therefore, claims 12 and 19 are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 1.
Claims 13-18 and 20 are dependent on claims 12 and 19 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claims 12 and 19.


Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Alam et al. Pub. No.: US 2016/0173388 discloses network bandwidth conservation including a data traffic profile associated with a network node that may include a downlink traffic average throughput and an uplink traffic average throughput, wherein downlink traffic volume at off-peak hours may be lower than downlink traffic volume at peak hours (see paragraph [0061] and Fig. 4).
Cao et al. Pub. No.: US 2013/0190027 A1 discloses a method and mechanism for conserving power consumption of single-carrier wireless transmission systems including storing information about a base station peak traffic hours and a scheduler part of the base stations processor that may provide scheduling decisions of UEs based on factors such as quality of service and UE capabilities (See paragraph [0078]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
July 30, 2021